DETAILED ACTION
This Office Action is in response to the Amendment filed on 09/24/2021 as a Request for Continued Examination. 
In the filed response, claims 1, 7, and 12 have been amended, where claims 1 and 7 are independent claims. Claims 15 and 21 have been previously cancelled.
Claims 14, 16-20, 23, and 24 are allowed and claims 6, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Please see office action below for details.
Accordingly, Claims 1-13 and 22  have been examined and are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/24/2021 has been entered.


	Information Disclosure Statement
2.	The information disclosure statements (IDS) were submitted on 10/07/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
3.	Applicant’s arguments, see pgs. 8-10, filed 09/24/2021, with respect to the rejection of claim 1 under 35 U.S.C. 103 has been fully considered and are persuasive.  Specifically, Applicant’s arguments related to Bryll are acknowledged since Bryll does not explicitly recite a height correction offset function that describes z coordinate error at each x, y, z, and surface gradient as disclosed in claim 1. Rather Bryll’s targets have flat surfaces (e.g. Figs. 3A-3D). For this reason, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Zhao in view of prior art Zhou Y. “Calibrating Slope-Dependent Errors in Profilometry, A dissertation submitted to the Optical Science and Engineering Department at the University of North Carolina, 2014” (see PTO 892), hereinafter referred to as Zhou, where Zhou provides a self-calibration technique for calibrating slope-dependent errors in optical profilometer systems. Unlike Bryll, Zhao’s target is a spherical surface, i.e. a ball, which exhibits a natural range of slopes over the field of view (pg. 6, lines 1-5).  As such, the Examiner respectfully submits that the combined teachings of Zhao and Zhou collectively teach the disclosed features of claim 1 along with corresponding dependent claims 2-5. The foregoing also applies to claim 7 and corresponding dependent claims 8-11. Please see office action below for details.
4.	The Examiner is available to discuss the matters of this office action to help move the Instant Application forward. Please refer to the conclusion to this office action regarding scheduling interviews.  
5.	In light of the foregoing, Claims 1-13 and 22 have been examined and are pending. 
Specification
6.	The disclosure is objected to because of the following informalities: para 00103 "focus position a 926" (emphasis added) appears as though it should read “focus position 926”.  Please check and update accordingly. Appropriate correction is required.

Drawings
7.	The drawings are objected to because in block 1330 of Fig. 19, it appears “for each sub-system in the height image" should read “for each sub-region in the height image (emphasis added). Also in block 1270 of Fig. 18b, the step is not indicated, i.e. the block recites “using height differences determined in step ?”. It seems this could be referencing step 1255. Please check. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
8.	Claims 1 and 7 are objected to because of the following informalities:  claim 1 recites “a height image” and claim 7 recites “an estimated height image”. Is there a difference between these two images? Should claim 1 also recite “an estimated height image” or vice versa?  Please clarify.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1, 4, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 2016/0048969 A1), in view of Zhou Y. (“Calibrating Slope-Dependent Errors in Profilometry, A dissertation submitted to the Optical Science and Engineering Department at the University of North Carolina, 2014”), hereinafter referred to as Zhao and Zhou, respectively.
Regarding claim 1, (Currently Amended) Zhao discloses “A system for generating a three-dimensional height image of a reflective target comprising: an illumination source [projector 1 includes light source 11 in Fig. 6 for example. Also reference Fig. 1 and abstract.] configured to generate a patterned illumination on the target [the foregoing arrangement also includes light shaping element 12 to structure light from source 11 to form a desired pattern on the surface of a sample 3 (e.g., para 0046 and abstract)]; a camera configured to acquire an image of the patterned illumination on the target [refer to camera 2 in Fig. 6. Also reference Fig. 1 and corresponding text (e.g., para 0046) along with abstract]; the illumination source and camera being aligned at equal and opposite angles relative to target normal such that the camera acquires a specular image of the patterned illumination [in the context of acquiring a height profile of a surface (abstract), Zhao via Fig. 6 and para 0053-0055 explicitly shows angle 15 between the direction of projection 5 and normal 103 of reference plane 4 being equal to angle 63 between light ray 61 reflected via specular reflection and the normal 103. Also see para 0021]; and a controller coupled to the [Zhao (e.g., para 0059) employs two computer systems (223, 233) to carry out the steps described therein. Images of deformed lines from the projected patterns are obtained according to the shape of the object’s surface from which a height profile can be inferred (e.g., abstract; para 0003, 0008, and 0050)] Although Zhao teaches the above features, Zhao does not explicitly teach “the generated height image being used by the controller to determine a plurality of x, y, z coordinates on the target, surface gradient of the target relative to a focus plane of the system, and employ a[[an]] height correction offset function that describes coordinate error at each x, y, z, and surface gradient. to correct measurement error during sensor operation for x, y, z, and surface gradient.” 
Zhou on the other hand from the same or similar field of endeavor discloses “the generated height image [Zhou discusses various setups (e.g. deflectometry) for measuring height profiles of a target’s surface (e.g. a ball in the RBT). See e.g. pg. 12, right panel of Fig. 5. ] being used by the controller to determine a plurality of x, y, z coordinates on the target [Slope dependent error (e.g. height or Z) depends on the location (construed as x, y position) in the field of view (FOV) of the ball, i.e., relative to focus plane. See e.g. pg. 4, 1st paragraph], surface gradient of the target [Slope dependent error (e.g. height or Z) also depends on the local surface slope of the ball which can have a natural range of slopes of the FOV. See e.g. pg. 4, 1st paragraph and pg. 6, lines 4-5] relative to a focus plane of the system [The foregoing dependencies in the slope dependent error are understood as being relative to a focus plane of the system, i.e., relative to the system FOV], and employ a[[an]] height correction offset function [Zhou’s height error maps can correct for individual ball measurements (pg. 73, last 4 lines). Said maps are construed to be similar in function as the height correction offset function] that describes coordinate error at each x, y, z, and surface gradient, [See error maps in for e.g. Figs. 41-42 (and associated text on pgs. 62-65). Panels depict height errors as a function of slope angle for different positions (x,y) over the FOV (pg. 64)] to correct measurement error during sensor operation for x, y, z, and surface gradient.” [Zhou’s height error maps can correct for individual ball measurements (pg. 73, last 4 lines). Also see conclusion (pg. 108) regarding error compensation and bias correction algorithms (pg. 109-111), including a slope-dependent error lookup curve]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image acquisition and inspection system disclosed by Zhao for inferring height profiles of the surface of a sample to add the teachings of Zhou as above to provide a self-calibration technique for calibrating slope-dependent errors in optical profilometer systems that can help to increase the accuracy of profilometry measurements (pg. 111).
Regarding claim 4, Zhao and Zhou teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Zhao further teaches “wherein the illumination source comprises a numerical aperture smaller than a numerical aperture of the camera.” [See Zhao para 0054]
Regarding Claim 7, Claim 7 is rejected under the same art and evidentiary limitations as determined for the system of Claim 1. 
Regarding Claim 10, Claim 10 is rejected under the same art and evidentiary limitations as determined for the system of Claim 4.
Claims 2, 3, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, in view of Zhou, and in further view of Haugan et al. (WO 01/51887 A1), hereinafter referred to as Haugan.
Regarding claim 2,  Zhao and Zhou teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. However Zhao and Zhou do not teach “wherein the illumination source comprises a telecentric lens assembly.” Haugan however from the same or similar field of endeavor discloses the foregoing.[With reference to Figs. 1A and IB, Haugan via pg. 8 lines 5-9, and pg. 12 lines 9-11 and 17-20 discloses a telecentric lens for the illumination source] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inspection systems disclosed by Zhao and Zhou to add the teachings of Haugan as above which provides a phase profilometry system with a telecentric projector for measuring height variations of a surface of a 3D object (Haugan -pg. 1 lines 4-7) at high speed and with a high degree of reliability (pg. 1 line 29 and pg. 2 line 1).
Regarding claim 3, Zhao and Zhou teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Zhao and Zhou however do not teach the limitation of claim 3. Haugan on the other hand from the same or similar field of endeavor does reveal, “wherein the camera comprises a telecentric lens assembly.” [with reference to Figs. 1A and IB, Haugan via pg. 8 lines 5-9, and pg. 12 lines 9-11 and 17-20 discloses a telecentric lens for the camera] The motivation for combining Zhao, Zhou, and Haugan has been discussed in connection with claim 2, above.
Regarding Claim 8, Claim 8 is rejected under the same art and evidentiary limitations as determined for the system of Claim 2.
Regarding Claim 9, Claim 9 is rejected under the same art and evidentiary limitations as determined for the system of Claim 3.
Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, in view of Zhou, and in further view of Kokubo (US 2017/0257539A1), hereinafter referred to as Kokubo.
Regarding claim 5, Zhao and Zhou teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Zhao and Zhou however do not reveal, “wherein the illumination source comprises a numerical aperture larger than a numerical aperture of the camera.” Kokubo however on the other hand from the same or similar field of endeavor discloses the foregoing. [See claim 3 of Kokubo where an imaging apparatus has a larger NA of the illumination optical system being equal to or greater than that of the imaging optical system] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inspection systems disclosed by Zhao and Zhou to add the teachings of Kokubo as above that provides a technique for imaging raw samples in a fluid where the light emitted from the illumination system after passing through the exit pupil position can illuminate the raw samples without the influence of the fluid; hence, better image quality can be obtained (Kokubo para 0003 and 0010).
Regarding Claim 11, Claim 11 is rejected under the same art and evidentiary limitations as determined for the system of Claim 5.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao, in view of Zhou, and in further view of Miesak et al. (US 2012/0105586 A1), hereinafter referred to as Miesak.
Regarding claim 22, Zhao and Zhou teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Zhao and Zhou however do not explicitly reveal, “ wherein the illumination source has a numerical aperture equal to a numerical aperture of the camera.” Miesak on the other hand from the same or similar field of endeavor discloses the foregoing. [See abstract with respect to a camera and light source having equal and opposite NAs. Also see para 0008] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inspection systems .

Allowable Subject Matter
Claims 14, 16-20, 23, and 24 are allowed.
	Claims 6, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. The prior art of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the limitations:
6. (Original) The system of claim 1, wherein the height image is segmented by the controller based on surface reflectivity of the target.
12. (Original) The system of claim 7, wherein the error function comprises a least-squares lit.  
13. (Currently Amended) The system of claim 7, wherein the estimated height image is segmented by the controller based on surface reflectivity of the target.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional references.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486